                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    AALIYAH ROGERS, ON BEHALF                         :
    OF HERSELF AND ALL OTHERS
    SIMILARLY SITUATED
               Plaintiff,                             :           CIVIL ACTION
                                                      :           No. 19-2567
                  v.                                  :
                                                      :
    SMITH VOLKSWAGEN, LTD,                            :
              Defendant.                              :

April 6, 2020                                                                          Anita B. Brody, J.

                                           MEMORANDUM

        Plaintiff Aaaliyah Rogers bring this putative class action against Defendant Smith

Volkswagen, LTD (“Smith”) for accessing credit reports without any permissible purpose, in

violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681b. I exercise jurisdiction

over this suit pursuant to federal question jurisdiction, 28 U.S.C. § 1331. Smith moves to

dismiss this suit for lack of personal jurisdiction or to transfer it based on improper venue. In the

alternative, Smith moves to dismiss the action for failure to state a claim on which relief can be

granted. For the below reasons, I will deny Smith’s motion.

I. BACKGROUND1

        Defendant Smith Volkswagen, LTD (“Smith”) is a single-store car dealership that

primarily sells cars to customers in Delaware. Jason Smith Aff. ¶ 2, ECF No. 12-5. Smith

maintains its principal place of business and is incorporated in Delaware. Id. ¶¶ 3-4.

        On May 3, 2019, Plaintiff Aaliyah Rogers, a resident of Pennsylvania, visited Smith to


1
 “In deciding a motion to dismiss for lack of personal jurisdiction, we take the allegations of the
complaint as true. But once a defendant has raised a jurisdictional defense, a plaintiff bears the burden of
proving by affidavits or other competent evidence that jurisdiction is proper.” Dayhoff Inc. v. H.J. Heinz
Co., 86 F.3d 1287, 1302 (3d Cir. 1996) (citation omitted). The facts are taken from the Amended
Complaint and the evidence presented by the parties.
                                                     1
inquire about vehicles that Smith had for sale. Am. Compl. ¶ 9, ECF No. 9; Aaliyah Rogers Aff.

¶¶ 2-3, ECF No. 13-3. During her visit, Rogers “made clear that she was only a prospective

customer.” Am. Compl. ¶ 10; see also Rogers Aff. ¶ 4. Rogers never agreed to purchase a

vehicle, or any services, from Smith. Am. Compl. ¶ 10; Rogers Aff. ¶ 5. Rogers did not sign

any agreement with Smith and did not authorize Smith, or any affiliates or agents, to conduct any

credit inquiries on her behalf. Am. Compl. ¶ 10; Rogers Aff. ¶¶ 5-7.

          Without authorization, on seven separate occasions, Smith caused Rogers’ credit report to

be electronically accessed from Trans Union, LLC (“Trans Union”), located in Chester,

Pennsylvania. Am. Compl. ¶ 12; Rogers Aff. ¶¶ 8-11.

          On May 3, 2019, Smith directly accessed Rogers’ credit report from Trans Union.2 Id. ¶

11 n. 1; Rogers Aff. ¶¶ 8-9. Smith also submitted loan applications for Rogers to Ally Financial,

TD Auto Finance, VW Credit, Inc., AmeriCredit, Citizens One Auto Finance, and Capital One

Auto Finance. Am. Compl. ¶ 11 n.1; Rogers Aff. ¶ 10. At Smith’s direction, each of these

financial institutions acquired Rogers’ credit report from Trans Union in Pennsylvania without

her permission. Am. Compl. ¶ 11 n.1; Rogers Aff. ¶ 11. Rogers received letters from Citizens

One Auto Finance and VW Credit, Inc. confirming that they had obtained her credit report from

Trans Union’s location in Chester, Pennsylvania. Rogers Aff. ¶ 12, Exs A-B.



2
    In a letter to the Court, Smith makes the following assertions:

          [P]laintiff’s personal information was entered into its dealer management system
          Dealertrack, and her credit report was obtained through Smith Volkswagen, LTD’s contract
          with a third party. In its contract with the third party, it is the third party, and not Smith
          Volkswagen, LTD, that obtains credit reports for customers from one or more nationally
          known credit bureaus. Defendant Smith Volkswagen, LTD has no knowledge or
          information whether plaintiff’s credit report was obtained from any location Trans Union
          may have in Chester, Pennsylvania.

Status Report, ECF. No. 25. Because Smith has presented no evidence to support these assertions, they
cannot be considered.
                                                        2
        Smith “has routinely and systematically obtained credit reports on prospective customers

with no permissible purpose or written consent.” Am. Compl. ¶ 15.

II. DISCUSSION

        Smith moves to dismiss this suit for lack of personal jurisdiction pursuant to Federal Rule

of Civil Procedure 12(b)(2), or to transfer it based on improper venue pursuant to 28 U.S.C. §

1406. In the alternative, Smith moves to dismiss the action for failure to state a claim on which

relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6).

        A. Personal Jurisdiction

        If a defendant moves to dismiss a lawsuit for lack of personal jurisdiction pursuant to

Rule 12(b)(2), then the plaintiff bears the burden of demonstrating the facts that establish

jurisdiction. Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). “[W]hen

the court does not hold an evidentiary hearing on the motion to dismiss, the plaintiff need only

establish a prima facie case of personal jurisdiction and the plaintiff is entitled to have its

allegations taken as true and all factual disputes drawn in its favor.” Miller Yacht Sales, Inc. v.

Smith, 384 F.3d 93, 97 (3d Cir. 2004). “In deciding a motion to dismiss for lack of personal

jurisdiction, we take the allegations of the complaint as true. But once a defendant has raised a

jurisdictional defense, a plaintiff bears the burden of proving by affidavits or other competent

evidence that jurisdiction is proper.” Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir.

1996) (citation omitted); see also Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d

Cir. 2009).

        “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014) (citing Fed. R. Civ. P.

4(k)(1)(A)). Pennsylvania’s long-arm statute provides for jurisdiction “based on the most



                                                   3
minimum contact with th[e] Commonwealth allowed under the Constitution of the United

States.” 42 Pa. Cons. Stat. Ann. § 5322(b). Accordingly, “[t]he Due Process Clause of the

Fourteenth Amendment sets the outer boundaries of [Pennsylvania’s] authority to proceed

against a defendant.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923

(2011). In order for a court to exercise personal jurisdiction over an out-of-state defendant, due

process requires that the defendant “have certain minimum contacts with [the State] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S.

457, 463 (1940)).

       There are two types of personal jurisdiction: general jurisdiction and specific jurisdiction.

O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir. 2007). “As th[e] Court has

increasingly trained on the ‘relationship among the defendant, the forum, and the litigation,’ i.e.,

specific jurisdiction, general jurisdiction has come to occupy a less dominant place in the

contemporary scheme.” Daimler, 571 U.S. at 132-33 (footnote omitted) (quoting Shaffer v.

Heitner, 433 U.S. 186, 204 (1977)).

       Smith moves to dismiss for lack of personal jurisdiction. Rogers contends that this Court

has both general jurisdiction and specific jurisdiction over Smith.

               1. General Jurisdiction

       “[O]nly a limited set of affiliations with a forum will render a defendant amenable to all-

purpose jurisdiction there.” Daimler, 571 U.S. at 137. “A court may assert general jurisdiction

over foreign (sister-state or foreign-country) corporations to hear any and all claims against them

when their affiliations with the State are so ‘continuous and systematic’ as to render them

essentially at home in the forum State.” Goodyear, 564 U.S. at 919. The paradigm forums, in



                                                  4
which a corporation is reasonably regarded as at home, are the place of incorporation and the

principal place of business. Daimler, 571 U.S. at 137. “The exercise of general jurisdiction is

not limited to these forums; in an ‘exceptional case,’ a corporate defendant’s operations in

another forum ‘may be so substantial and of such a nature as to render the corporation at home in

that State.’” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017) (quoting Daimler, 571 U.S.

at 139 n.19). However, “the exercise of general jurisdiction in every State in which a

corporation engages in a substantial, continuous, and systematic course of business . . . , is

unacceptably grasping.” Daimler, 571 U.S. at 138 (internal quotation marks omitted). “The

Fourteenth Amendment due process constraint described in Daimler. . . applies to all state-court

assertions of general jurisdiction over nonresident defendants; the constraint does not vary with

the type of claim asserted or business enterprise sued.” Tyrrell, 137 S. Ct. at 1558–59.

       Smith is not incorporated in Pennsylvania and does not have its principal place of

business in Pennsylvania. Rogers contends that this Court has general jurisdiction over Smith

because Smith has continuous and systematic contacts with Pennsylvania. Daimler establishes,

however, that engaging in a substantial, continuous, and systematic course of business is

insufficient to establish general jurisdiction. A court may only assert general jurisdiction in a

forum in which the corporation is regarded as home—typically, the place of incorporation or the

principal place of business. Rogers does not argue that this is an exceptional case in which

Smith’s operations in Pennsylvania are so substantial and important as to render it at home in

Pennsylvania. Because Smith is not incorporated in Pennsylvania and does not have its principal

place of business in Pennsylvania, it is not at home in Pennsylvania. Accordingly, this Court

lacks general jurisdiction over Smith.




                                                  5
                2. Specific Jurisdiction

        The analysis of whether a forum state has sufficient minimum contacts to exercise

specific jurisdiction over a nonresident defendant “focuses on ‘the relationship among the

defendant, the forum, and the litigation.’” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775

(1984) (quoting Shaffer, 433 U.S. at 204). “For a State to exercise jurisdiction consistent with

due process, the defendant’s suit-related conduct must create a substantial connection with the

forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014). The minimum contacts necessary to

create specific jurisdiction “must arise out of contacts that the ‘defendant himself’ creates with

the forum State.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). The

“analysis looks to the defendant’s contacts with the forum State itself, not the defendant’s

contacts with persons who reside there.” Id. at 285. “[A]lthough physical presence in the forum

is not a prerequisite to jurisdiction, physical entry into the State—either by the defendant in

person or through an agent, goods, mail, or some other means—is certainly a relevant contact.”

Id. (citation omitted). Specific jurisdiction “depends on an ‘affiliation between the forum and the

underlying controversy,’ principally, activity or an occurrence that takes place in the forum State

and is therefore subject to the State’s regulation.” Goodyear, 564 U.S. at 919 (quoting von

Mehren & Trautman, Jurisdiction To Adjudicate: A Suggested Analysis, 69 Harv. L. Rev. 1121,

1136 (1966)).

        A plaintiff must establish three key elements to show that a court has specific personal

jurisdiction over a defendant. “First, the defendant must have ‘purposefully directed [its]

activities’ at the forum.” O’Connor, 496 F.3d at 317 (quoting Burger King, 471 U.S. at 472).

“Second, the litigation must ‘arise out of or relate to’ at least one of those activities.” Id.

(quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984)). Third,



                                                   6
“a court may consider whether the exercise of jurisdiction otherwise ‘comport[s] with fair play

and substantial justice.’” Id. (quoting Burger King, 471 U.S. at 476).

                       a. Purposeful Availment

       The threshold inquiry is whether a defendant “purposefully avails itself of the privilege of

conducting activities within the forum State.” Hanson v. Denckla, 357 U.S. 235, 253 (1958).

Physical presence in the forum is not required, “[b]ut what is necessary is a deliberate targeting

of the forum.” O’Connor, 496 F.3d at 317. “Where the contacts evaluated are those that give

rise to the litigation, even one contact with the forum may be enough to justify jurisdiction as

long as the other criteria are met.” Grand Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d

476, 483 (3d Cir. 1993); see also Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 213 (5th Cir.

1999) (“When the actual content of communications with a forum gives rise to intentional tort

causes of action, this alone constitutes purposeful availment.”)

       In MacDermid, Inc. v. Deiter, the Second Circuit addressed whether a court in

Connecticut had personal jurisdiction “over a defendant who, while domiciled and working in

Canada, [wa]s alleged to have accessed a computer server located in Connecticut to

misappropriate confidential information belonging to her employer.” 702 F.3d 725, 726–27 (2d

Cir. 2012). In MacDermid, Inc. v. Deiter, the employee knew that the server was located in

Connecticut and that she did not have authority to download the confidential information located

there to her personal email account. Id. at 727. The Second Circuit held that the employee

purposefully availed herself of the privilege of conducting business in Connecticut because she

knew that the server and confidential information were located in Connecticut and “used those

servers to send an email which itself constituted the alleged tort.” Id. at 730. Furthermore, the

Second Circuit recognized that “in addition to purposefully availing herself of the privilege of



                                                 7
conducting computer activities in Connecticut, she directed her allegedly tortious conduct

towards [the plaintiff], a Connecticut corporation.” Id. (citing Calder v. Jones, 465 U.S. 783,

790 (2012) (holding California jurisdiction to be proper over Florida writer and publisher who

directed their tortious conduct, defamation, toward a California resident). After concluding that

the exercise of personal jurisdiction comported with due process, the Second Circuit held that the

district court had personal jurisdiction over the action. Id. at 730-31.

       In Smith v. Ed Overcash, et al., 14-cv-4368, slip op. at 1 (E.D. Pa. Oct. 17, 2014), an out-

of-state plaintiff brought suit in Pennsylvania against an out-of-state defendant for violating the

FCRA. The district court addressed whether it could exercise personal jurisdiction in

Pennsylvania over the out-of-state defendant who allegedly violated the FCRA by seeking a

credit report from Trans Union located in Pennsylvania. Id. at 2. The court recognized that the

defendant’s sole contact with Pennsylvania—its inquiry into the plaintiff’s credit report with

Trans Union in Pennsylvania was “the gravamen of plaintiff’s Complaint, as the alleged nature

of the inquiry . . . is claimed to have caused the harm to plaintiff’s credit report.” Id. at 7. The

court held that because the “inquiry into [the plaintiff’s] credit report with TransUnion, LLC in

Pennsylvania itself caused the harm, plaintiff ha[d] made a prima facie showing that [the court]

ha[d] specific personal jurisdiction.” Id. at 9 (finding specific jurisdiction because “(1) [the

defendant] purposefully directed activity at the forum state by contacting Transunion, (2) the

litigation arose out of that contact with Transunion, and (3) jurisdiction of the court comports

with fair play and substantial justice”).

       In this case, Rogers has presented a prima facie case that Smith reached into

Pennsylvania on seven separate occasions to access her credit report in violation of the FCRA—

once by directly accessing Rogers’ credit report and six additional times by directing financial



                                                  8
institutions to access Rogers’ credit report. Similar to Smith v. Ed Overcash, the act of accessing

Rogers’ credit report in Pennsylvania itself was the injury, which caused the harm to Rogers and

gave rise to this litigation. Not only did Smith directly access Rogers’ credit report, it also

directed six separate financial institutions to access Rogers’ credit report from Trans Union in

Chester, Pennsylvania.

        Moreover, when Smith made the decision to access Rogers’ credit report in Pennsylvania,

it was aware that Rogers was a Pennsylvania resident. “When a consumer brings an action for

violation of the disclosure provisions of the FCRA, the Act’s purpose of protecting consumer

confidentiality is implicated. In that respect, such cases are akin to invasion of privacy cases

under state law-cases where the plaintiff alleges that the defendant unlawfully invaded the

plaintiff’s privacy by obtaining information deemed confidential.” Myers v. Bennett Law

Offices, 238 F.3d 1068, 1074 (9th Cir. 2001). As in invasion of privacy cases, “the primary

damage is the mental distress from having been exposed to public view.” Id. (quoting Time, Inc.

v. Hill, 385 U.S. 374, 385 n.9 (1967)). That mental stress can only be felt where the plaintiff

resides. Id. Accordingly, the plaintiff’s state of residence is the focal point of the harm suffered

from a violation of the disclosure provisions of the FCRA. Id. Like the defendant in

MacDermid, Inc. v. Deiter, in addition to purposefully availing itself of the privilege of accessing

the credit report in Pennsylvania, Smith also directed its tortious conduct towards Rogers, a

Pennsylvania resident. Accordingly, Smith purposefully availed itself of the privilege of

conducting activities within the forum State.3


3
 I apply the traditional three-step analysis for specific jurisdiction. However, under the “effects test”
derived from Calder v. Jones, 465 U.S. 783 (1984), a plaintiff may also establish jurisdiction if she
demonstrates:

        (1) The defendant committed an intentional tort;


                                                      9
                        b. Relatedness

        Because Smith meets the first specific jurisdiction requirement—purposeful availment,

the inquiry now turns to whether it meets the second requirement—relatedness. “[S]pecific

jurisdiction is confined to adjudication of ‘issues deriving from, or connected with, the very

controversy that establishes jurisdiction.’” Goodyear, 564 U.S. at 919 (quoting von Mehren &

Trautman at 1136). “What is needed . . . is a connection between the forum and the specific

claims at issue.” Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773,

1781 (2017).

        Accordingly, a plaintiff’s claims must “arise out of or relate to” a defendant’s forum

contacts. For claims to “arise out of or relate to” a defendant’s contacts, “the causal connection

can be somewhat looser than the tort concept of proximate causation, but it must nonetheless be

intimate enough to keep the quid pro quo proportional and personal jurisdiction reasonably

foreseeable.” O’Connor, 496 F.3d at 323 (citation omitted). The inquiry is “necessarily fact-

sensitive.” Id. “[B]ut-for causation provides a useful starting point for the relatedness inquiry.”

Id. at 322. “[A]lthough the analysis may begin with but-for causation, it cannot end there. The



        (2) The plaintiff felt the brunt of the harm in the forum such that the forum can be said to
        be the focal point of the harm suffered by the plaintiff as a result of that tort;

        (3) The defendant expressly aimed his tortious conduct at the forum such that the forum
        can be said to be the focal point of the tortious activity.

IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 265–66 (3d Cir. 1998). While “[t]he effects test and
traditional specific jurisdiction analysis are different, . . . they are cut from the same cloth.” Marten v.
Godwin, 499 F.3d 290, 297 (3d Cir. 2007). Here, the exercise of jurisdiction is appropriate under either
analysis. Several courts have analogized that a violation of the FCRA is akin to an intentional tort and
applied the effects test. See Myers, 238 F.3d at 1073-75; Weinstein v. Pullar, No. 13-4502, 2013 WL
6734317, at *4 (D.N.J. Dec. 19, 2013); Harris v. Trans Union, LLC, 197 F. Supp. 2d 200, 203 (E.D. Pa.
2002). Under the effects test, the Court may exercise personal jurisdiction because Rogers felt the brunt
of the harm—the mental distress she suffered—in Pennsylvania where she resides and Smith expressly
aimed its tortious conduct at the forum by reaching into Pennsylvania seven times to access a credit report
of a Pennsylvania resident.
                                                    10
animating principle behind the relatedness requirement is the notion of a tacit quid pro quo that

makes litigation in the forum reasonably foreseeable.” Id.

       Here, it is beyond doubt that this litigation arose from Smith’s accessing of Rogers’ credit

report in Pennsylvania. Rogers would not have suffered harm but for Smith’s accessing of her

credit report. It was reasonably foreseeable to Smith, when it accessed a Pennsylvania resident’s

credit report from Trans Union in Pennsylvania, that it would be required to litigate this alleged

FCRA violation in Pennsylvania.

                       c. Fair Play and Substantial Justice

       The exercise of jurisdiction must also “comport with ‘fair play and substantial justice.’”

Burger King, 471 U.S. at 476 (quoting Int’l Shoe, 326 U.S. at 320). “The existence of minimum

contacts makes jurisdiction presumptively constitutional, and the defendant ‘must present a

compelling case that the presence of some other considerations would render jurisdiction

unreasonable.’” O’Connor, 496 F.3d at 324 (quoting Burger King, 471 U.S. at 477). When

determining jurisdictional reasonableness, courts should consider several factors:

       “the burden on the defendant, the forum State’s interest in adjudicating the dispute,
       the plaintiff’s interest in obtaining convenient and effective relief, the interstate
       [and international] judicial system’s interest in obtaining the most efficient
       resolution of controversies,” Burger King, 471 U.S. at 477, and “[t]he procedural
       and substantive interests of other nations.” Asahi Metal Indus. Co. v. Superior
       Court, 480 U.S. 102, 113 (1987).

Id. “When minimum contacts have been established, often the interests of the plaintiff and the

forum in the exercise of jurisdiction will justify even the serious burdens placed on the alien

defendant.” Asahi, 480 U.S. at 114.

       Because Rogers has established that minimum contacts exist between Pennsylvania and

Smith, the exercise of personal jurisdiction is “presumptively constitutional,” and Smith must

demonstrate a compelling reason why jurisdiction is unreasonable.” O’Connor, 496 F.3d at 324.

                                                 11
Smith has made no such showing. Smith neither discusses this final jurisdictional requirement

nor provides any reason why the exercise of jurisdiction in Pennsylvania would be unreasonable

or burdensome. Accordingly, the Court’s exercise of personal jurisdiction over Smith

“comport[s] with ‘fair play and substantial justice.’” Burger King, 471 U.S. at 476 (quoting Int’l

Shoe, 326 U.S. at 320).

        Rogers has made a prima facie showing that the Court may exercise personal jurisdiction

over this action.4 Therefore, I will deny Smith’s motion to dismiss for lack of personal

jurisdiction.

        B. Venue

        If venue is improper, a district court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C. §

1406(a). The defendant bears the burden of showing that venue is improper. Myers v. Am.

Dental Ass’n, 695 F.2d 716, 724 (3d Cir. 1982). The question of whether venue is proper is

“generally governed by 28 U.S.C. § 1391.”5 Atl. Marine Constr. Co. v. U.S. Dist. Court for W.

Dist. of Texas, 571 U.S. 49, 55 (2013). “When venue is challenged, the court must determine

whether the case falls within one of the three categories set out in § 1391(b). If it does [fall

within one of the three categories], venue is proper; if it does not, venue is improper, and the

case must be dismissed or transferred under § 1406(a).” Id. at 56.




4
  When a court has not conducted an evidentiary hearing and the plaintiff has only established a prima
facie case of personal jurisdiction, the court may later revisit the issue of personal jurisdiction. Carteret
Sav. Bank, FA v. Shushan, 954 F.2d 141, 142 n.1 (3d Cir. 1992) (“Of course, by accepting a plaintiff's
facts as true when a motion to dismiss is originally made, a court is not precluded from revisiting the
issue if it appears that the facts alleged to support jurisdiction are in dispute.”).
5
 Section 1391 governs venue where a more specific venue provision does not apply. Atl. Marine Constr.
Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 55 n.2 (2013).


                                                      12
       Section 1391(b) provides that a civil action may be brought in the following:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or

       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For purposes of venue, “an entity with the capacity to sue and be sued in

its common name under applicable law, whether or not incorporated, shall be deemed to reside,

if a defendant, in any judicial district in which such defendant is subject to the court’s personal

jurisdiction with respect to the civil action in question.” 28 U.S.C. § 1391(c)(2).

       Smith argues that venue is improper and this action should be transferred to the United

States District Court for the District of Delaware. It has already been established, however, that

Smith is subject to personal jurisdiction in this district. Because Smith is subject to personal

jurisdiction in the Eastern District of Pennsylvania, Smith is deemed to reside here. See 28

U.S.C. § 1391(c)(2). Venue is proper in this district under § 1391(b)(1) because it is a judicial

district in which Defendant resides. Therefore, I will deny Smith’s motion to transfer based on

improper venue.

       C. Failure to State a Claim

       In deciding a motion to dismiss under Rule 12(b)(6), a court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v.

Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).


                                                 13
        To survive dismissal, a complaint must allege facts sufficient to “raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To determine the

sufficiency of a complaint under Twombly and Iqbal, a court must do the following:

        First, the court must take note of the elements a plaintiff must plead to state a claim.
        Second, the court should identify allegations that, because they are no more than
        conclusions, are not entitled to the assumption of truth. Finally, where there are
        well-pleaded factual allegations, a court should assume their veracity and then
        determine whether they plausibly give rise to an entitlement for relief.

Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013) (quoting Burtch v. Milberg

Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011)).

        “As a general matter, a district court ruling on a motion to dismiss may not consider

matters extraneous to the pleadings. However, an exception to the general rule is that a

‘document integral to or explicitly relied upon in the complaint’ may be considered . . . .” In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (citation omitted)

(quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)). Thus, a court may

consider “the complaint, exhibits attached to the complaint, matters of public record, as well as

undisputedly authentic documents if the complainant’s claims are based upon these documents.”

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

        Smith moves to dismiss Rogers’ claim under § 1681b of the FCRA on the basis that §

1681b only applies to consumer reporting agencies, and Smith is not a consumer reporting

agency.6 Smith cites to § 1681b(a), which only applies to consumer reporting agencies and


6
 In its reply brief, Smith argues for the first time that even if §1681b applies, the Court should grant the
motion to dismiss because Smith had a permissible purpose for requesting Rogers’ credit report. Because
Smith waited to raise this argument until its reply brief, Smith has waived this argument and it will not be
addressed. See United States v. Martin, 454 F. Supp. 2d 278, 281 n.3 (E.D. Pa. 2006) (declining to
                                                    14
limits the circumstances under which a consumer reporting agency may furnish a consumer

report. 15 U.S.C. § 1681b(a) (providing that “any consumer reporting agency may furnish a

consumer report under the following circumstances and no other”).

        Although § 1681b(a) focuses only on consumer reporting agencies, § 1681b(f) imposes a

similar prohibition on any person using or obtaining a consumer report. Section 1681b(f)

provides in relevant part: “A person shall not use or obtain a consumer report for any purpose

unless . . . the consumer report is obtained for a purpose for which the consumer report is

authorized to be furnished under this section.” 15 U.S.C. § 1681b(f); see also James v. Interstate

Credit Collection, Inc., 2005 WL 1017819, at *1 (E.D. Pa. Apr. 28, 2005) (citing 15 U.S.C. §

1681b(f)) (“The FCRA requires that a user of a consumer report obtain it for a permissible

purpose.”). The term “person,” as used in § 1681b, includes “any individual, partnership,

corporation, trust, estate, cooperative, association, government or governmental subdivision or

agency, or other entity.” 15 U.S.C. § 1681a(b).

        Because § 1681b does not only apply to consumer reporting agencies but also applies to

any person using or obtaining a consumer report, I will deny Smith’s motion to dismiss for

failure to state a claim.

V. CONCLUSION

        For the reasons set forth above, I will deny Smith’s motion to dismiss.


                                                          __S/ ANITA B. BRODY, J.____
                                                          ANITA B. BRODY, J.
Copies VIA ECF on 04/06/2020

address any issues raised for the first time in a reply brief because “[a] reply brief is intended only to
provide an opportunity to respond to the arguments raised in the response brief; it is not intended as a
forum to raise new issues”); United States v. Medeiros, 710 F. Supp. 106, 109 (M.D. Pa. 1989) (“[I]t is
improper for a party to present a new argument in his or her reply brief.”); see also Wilson v. Colvin, 218
F. Supp. 3d 439, 452 (E.D. Pa. 2016) (finding that a magistrate judge “correctly rejected” an argument
“raised for the first time in Plaintiff’s reply brief” because it was “deemed waived”).
                                                    15
